COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-424-CR
 
TOBE C. NWIGWE                                                              
APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL COURT NO. 3 OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered the AAppellant=s
Withdrawal Of Notice Of Appeal (Pursuant to Texas Rule Of Appellate Procedure
42.2)@ filed
by appellant Tobe C. Nwigwe, pro se.  The
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id., Tex. R. App. P.
43.2(f).
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: April 2, 2009




[1]See Tex. R. App. P. 47.4.